Citation Nr: 0833966	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post arthroscopy, right ankle, 
residuals of trauma, for the period prior to January 3, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for status post arthroscopy, right ankle, 
residuals of trauma, for the period from January 3, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from July 2000 to August 2000 and 
from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
degenerative joint disease with limitation of motion of the 
right ankle; and assigned that disability an initial 
disability rating of 10 percent, effective from August 6, 
2003.  The veteran perfected an appeal as to the initial 
disability rating assigned. 

In September 2005, the veteran testified before the 
undersigned at a Travel Board hearing, which was held at the 
RO.  Following that, in September 2006 the Board remanded the 
case to the RO for further development.

While the case was on remand to the RO, in a September 2007 
rating decision, recharacterized the service-connected right 
ankle disability as status post arthroscopy, right ankle, 
residuals of trauma; and increased the assigned disability 
rating for that from 10 to 20 percent, effective January 3, 
2007.  

As a result of rating decisions, the RO has assigned a 
temporary total (100 percent) rating for convalescence 
associated with the service-connected right ankle disability, 
for periods from February 18, 2004 to end of March 2004; July 
7, 2004 to end of August 2004; and from December 12, 2005 to 
end of January 2006.  At the end of those periods, each time 
the disability rating reverted to the assigned schedular 
rating.  Those temporary total ratings are not subject to 
this decision.


FINDINGS OF FACT

1.  For the period prior to January 3, 2007, the veteran's 
status post arthroscopy, right ankle, residuals of trauma, is 
productive of marked limitation of motion of the ankle, 
without deformity or astragalectomy.

2.  For the period from January 3, 2007, the veteran's status 
post arthroscopy, right ankle, residuals of trauma, is 
productive of marked limitation of motion of the ankle, 
without deformity or astragalectomy.
   

CONCLUSIONS OF LAW

1.  For the period prior to January 3, 2007, the schedular 
criteria for a 20 percent disability rating, but no higher, 
have been met for status post arthroscopy, right ankle, 
residuals of trauma.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5271 (2007).

2.  For the period from January 3, 2007, the schedular 
criteria for a disability rating in excess of 20 percent have 
not been met for status post arthroscopy, right ankle, 
residuals of trauma.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the service-connected right ankle disability, in a 
December 2003 rating decision.  Prior to that decision, the 
RO provided the veteran notice appearing to satisfy VCAA 
notice requirements with respect to requirements for 
establishing entitlement to service connection.  Following 
that decision, the RO provided the veteran with notice of law 
applicable to the specific claim-for a higher initial 
disability rating-in the statement of the case and in 
supplemental statements of the case.

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded several formal VA examinations.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi,15 Vet. App. 143 (2001).  
 
II.  Analysis

The veteran is claiming entitlement to a higher initial 
disability rating than currently in effect for his service-
connected right ankle disability.  Disability evaluations are 
determined by comparing present symptomatology with the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  If the evidence for and against a claim is 
in equipoise, the claim will be granted. A claim will be 
denied only if the preponderance of the evidence is against 
the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases 
such as this in which the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App.  202 (1995).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed credible evidence.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  His 
statements must be considered with the objective clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2007).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2007); 38 C.F.R. §§ 4.2, 4.6.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The RO has evaluated the service-connected right ankle 
disability under the rating criteria for evaluating the 
musculoskeletal system found at 38 C.F.R. § 4.71a (2007).  
38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by x-ray 
findings is to be rated as degenerative arthritis. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2007).

Except for periods of total temporary ratings, the veteran's 
service-connected right ankle disability is rated as 10 
percent disabling prior to January 3, 2007, and rated as 20 
percent disabling from that date; pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5271, for limitation of motion of the 
ankle.  Under that code, a 10 percent rating is assigned for 
moderate limitation of motion.  A maximum 20 percent rating 
is assigned for marked limitation of motion.  Normal range of 
ankle motion is identified as dorsiflexion of 0 to 20 degrees 
and plantar flexion of 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).

The report of an August 2003 VA examination shows that the 
veteran reported complaints of right ankle pain that had 
progressed in severity; and that the right ankle gives way 
frequently, requiring a brace.  Recent x-rays showed a 
probable osteochondral defect in the lateral aspect of the 
talar dome.

On examination, the veteran limped on the right without 
assistive device but he was able to move about the examining 
room.  The examiner noted findings that there was limitation 
of motion of the right ankle, which dorsiflexed 10 degrees, 
and plantar extended 45 degrees.  There was positive drawer 
sign, tenderness of the ankle, pain on motion, positive 
crepitus, no deformity, and no angulation.  After examination 
the report contains an impression of degenerative joint 
disease of the right ankle, post trauma.

A March 2004 operative report of surgery conducted in 
February 2004 at Luke Air Force Base shows that the veteran 
underwent ankle arthroscopy with osteochondral defect 
debridement with micro fracture right ankle; and synovectomy 
of the right ankle.  The pre- and post-operative diagnoses 
were (1) osteochondral defect of right ankle; (2) right ankle 
pain; and (3) degenerative joint disease of right ankle.

A July 2004 operative report of surgery conducted at Luke Air 
Force Base shows that the veteran underwent ankle arthrotomy 
and tibial exostectomy of the right ankle.  The pre- and 
post-operative diagnoses were both (1) chronic right ankle 
pain; (2) osteochondral defect; and (3) anterior impingement 
exostosis distal tibia.  

The report of an August 2004 VA orthopedic examination 
includes a review of medical history showing that: the 
veteran injured his right ankle in April 2003 while playing 
volleyball; x-ray examination in August 2003 showed mild 
degenerative changes of the talonavicular joint; the veteran 
underwent two surgeries, in February and then in July 2004.  
The veteran currently wore a short leg hard plastic boot, and 
as of the last week was allowed to weight-bear on it.  On 
examination the examiner was unable to appropriately examine 
the right ankle as the veteran was still under postoperative 
care and in a boot.  On ambulation, with the boot on, the 
veteran had a slight limp on the right.

In a September 2004 addendum to the August 2004 VA 
examination, the examiner made findings that on x-ray 
examination, the right ankle was normal; with no degenerative 
joint disease found.

Private medical records include statements dated in August 
and September 2005 from Michael A. Steingart, D.O.  Dr. 
Steingart reported on his examination of the veteran's right 
ankle.  The veteran reported he had significant and severe 
right ankle stiffness, pain and difficulty walking.  

On examination there was limitation of motion in all planes 
and the veteran walked with an antalgic limp.  Dr. Steingart 
noted that the veteran had rather significant pain into the 
right ankle made worse with activity; and had locking and 
popping, which could be heard.  The veteran had an obvious 
limp and was unable to place full weight on the ankle, and 
there was a half an inch of atrophy of the right calf. Dr. 
Steingart commented that the veteran had had slow 
deterioration of the right ankle.

Private treatment records dated in January 2006 records that 
the veteran had arthroscopy demonstrating extensive 
cartilaginous damage suggestive of degenerative joint 
disease; the pre- and post-operative diagnosis was 
degenerative joint disease of the ankle.

The report of a January 2007 VA examination shows a history 
that x-ray examination in August 2004 was normal with no 
degenerative joint disease; and that arthroscopy in January 
2006 showed extensive cartilage damage.  The veteran had had 
four surgeries, most recently a lateral reconstruction in 
August 2006.  

The veteran reported complaints that the ankle hurts daily.  
He had no flare-ups but the pain was worse in the morning.  
He reported having swelling all the time.  He wore no braces 
or ambulatory aids, and had finished therapy recently.  He 
reported that the effect on daily activities was that he did 
no running, lifting or 20 pounds, and he walked a maximum of 
50 feet and then had to stop.  

On examination, the right ankle had antalgic gait.  The 
examiner noted healed surgical scars and a brawny 
discoloration about the lateral ankle region.  The ankle was 
tender to palpation anteriorly, medially and laterally.  
There was slight swelling laterally greater than medially.  
Muscle strength testing was 4/5, with complaints of pain.  On 
sensory testing the veteran complained of numbness of the 
lateral foot.  The following measurements for range of motion 
testing of the right ankle is in degrees and originating from 
zero degrees unless stated otherwise, with initial value 
followed by the value after repetitions:  (1) dorsiflexion -5 
/ zero degrees; (2) plantar flexion 20 / 25 degrees; (3) 
inversion 10 / 15; eversion 20 / 20.  The veteran complained 
of pain at terminal point in ranges, and had an antalgic gait 
on the right.

The examiner commented that the right ankle had extensive 
cartilaginous damage, as reported on arthroscopy by Dr. 
Steingart; and that functional impairment was at least 
moderately severe.  There was some weakness, some 
incoordination, a limp on the right, but no fatigability.  
The major functional impact was the pain.  Current x-ray 
examination revealed no degenerative joint disease of the 
right ankle.

Private treatment records include the report of right knee 
"recheck" examination in November 2007 by Dr. Steingart.  
At that time the veteran reported continued swelling and pain 
in the ankle, which was "tired and weak."  The pain was 
chronic ache with numbness on the lateral portion of the 
foot.  The ankle locks when he is relaxed.  He reported 
having pain while walking and driving.  He indicated that the 
ankle was much improved since his surgery; that he was able 
to work and that he was pleased that he had minimal pain and 
with the stability to the ankle.  

Examination of the ankle showed asymmetry when compared with 
the left ankle.  The veteran walked with a cautious gait and 
no assistive device.  Deep tendon reflexes were within normal 
limits.  The ankle was not tender to touch, there was no 
deformity, and it was swollen.  Active and passive range of 
motion included 7 degrees of inversion; 10 degrees of 
eversion; 5 degrees of dorsiflexion; and 5 degrees of plantar 
flexion.  Radiographs showed a mild osteoarthrosis.  The 
report contains an impression of overuse tendinitis of the 
right ankle secondary to activity.  Dr. Steingart stated his 
belief that the veteran was on his feet eight hours a day.   

The report of an April 2008 VA orthopedic examination shows 
that the veteran reported complaints of daily pain averaging 
6 on a scale of 10; flare-ups three times a week without 
apparent cause; swelling on the outer side sometimes; and 
numbness and tingling of the lateral foot and ankle region 
after his surgery.  The veteran reported that he did not 
drive anymore, and could not do any running or basketball.

On examination, the gait was normal and surgical scars were 
well-healed.  The veteran had decreased sensation of the 
lateral foot and ankle region; slight swelling around the 
lateral malleolar region; and tenderness to palpation around 
the lateral ankle region.  Manual muscle strength testing 
showed strength was 4.5/5.  Range of motion of the right 
ankle in degrees after three times, with no complaint on 
pain, included dorsiflexion 12/15; plantar flexion 30/32; 
inversion 5; and eversion 20.

The examiner commented that the veteran's right ankle 
diagnosis included multiple surgeries and reconstruction; and 
cartilage damage.  Functional impairment was at least 
moderately severe, with slight weakness, no fatigability, and 
no incoordination.

With respect to the evaluation for the period prior to 
January 3, 2007, applying the facts in this case to the 
criteria set forth above, the Board finds that a 20 percent 
rating, but no more, is warranted for the service-connected 
right ankle disability.  

The medical evidence dated prior to that date does show that 
the veteran had an extent of limitation of motion of his 
right ankle that would approximate marked limitation of 
motion.  As reflected in the August 2003 VA examination, 
plantar flexion was to 45 degrees, which is normal.  
38 C.F.R. § 4.71, Plate II (2007).
The evidence at that time, however, showed that dorsiflexion 
was only to 10 degrees, which is a reduction of 50 percent of 
the normal range of zero to 20 degrees.  

This represents a clearly defined reduction in the range of 
motion and thereby represents a marked limitation of motion 
of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The examiner at the time of the August 2004 VA examination 
was unable to appropriately examine the right ankle due to 
its condition resulting from recent surgery in July 2004.  

The most revealing evidence may be that contained in the 
August and September 2005 statements from the veteran's 
treating physician, Dr. Steingart.  As discussed above, after 
examination he made findings that the veteran had limitation 
of motion in all planes, and walked with an antalgic limp, 
with significant pain and inability to place full weight on 
the ankle.  Also, there was atrophy measured as one-half inch 
as compared with the other side; which indicates an extent of 
weakness in the right ankle.  

Based on the foregoing, including consideration of the 
evidence of functional loss-shown by evidence of atrophy, 
etcetera-due to pain or other symptoms under 38 C.F.R. §§ 
4.40, 4.45 and 4.59, the Board finds that a rating of 20 
percent is warranted for the period prior to January 3, 2007.  
See DeLuca, 8 Vet. App. at 206.  

However, the Board finds that the criteria for a rating in 
excess of 20 percent have not been met for the service-
connected right ankle disability at any point during the 
entire period for which service connection is in effect.  
During the entire period, the veteran is now assigned the 
maximum rating assignable pursuant to the diagnostic code 
under which the disability is evaluated. See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  

A schedular rating in excess of 20 percent is not assignable 
under any other relevant (ankle-related) code except that for 
evaluating ankylosis of the ankle, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5270, 5272, 5273, 5274.  Under that code a disability 
rating in excess of 20 percent is warranted only if there is 
evidence of ankylosis of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270.  In this case, however, there is no 
evidence of ankylosis.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007).  See 
DeLuca, 8 Vet. App. at 206.  The VA must determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time, in 
evaluating musculoskeletal disabilities.  See DeLuca supra; 
38 C.F.R. §§ 4.40, 4.45 (2007).   

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, because the 
service-connected right ankle disability is already evaluated 
at the maximum rating possible under Diagnostic Code 5271 for 
the entire period service connection is in effect, the 
analysis required by DeLuca, supra, would not result in a 
higher schedular rating.  Accordingly, the Board finds a 
disability rating in excess of that granted here is not 
warranted upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 
the holding in Deluca.

The Board acknowledges that in reaching it's determinations 
in this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case beyond the grant made 
here, because the preponderance of the evidence is against 
the veteran's claims beyond any grants made here.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Lastly, the Board finds that there is no showing that the 
disability subject to adjudication here has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Notably, the RO has 
considered this and decided against awarding any benefit on 
this basis.  Specifically, there is no evidence that the 
veteran's service-connected right ankle disability would 
result in marked interference with employment beyond that 
contemplated in the evaluation assigned.  There also is no 
evidence that the disability requires frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the procedures for assigning a higher evaluation under 
38 C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 20 percent disability rating for status post 
arthroscopy, right ankle, residuals of trauma, for the period 
prior to January 3, 2007, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.
 
Entitlement to a disability rating in excess of 20 percent 
for status post arthroscopy, right ankle, residuals of 
trauma, from January 3, 2007, is denied.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


